           Case 3:20-cv-00070-JTR Document 59 Filed 03/08/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ERIC D. WILLIAMS                                                                   PLAINTIFF

V.                            No. 3:20CV00070-DPM-JTR

BRENT COX, Administrator,
Greene County Detention Facility, et al.                                     DEFENDANTS


                                           ORDER

       This Order addresses two pending motions: (1) a Motion for Leave to File

Answer Out of Time (Doc. 40) filed by Defendants Brent Cox, (“Cox”), Ryan

Hubble (“Hubble”), Sergeant Barnum (“Barnum”); D. Crittenden (“Crittenden”) and

Sheriff Steve Franks (“Franks”) ; and (2) a Motion to Set Aside Service of Process

filed by Defendant Lowen Cate (“Cate”) (Doc. 42).

       Plaintiff Eric Williams has not responded to either Motion, and the time to do

so has passed.1

       Motion for Leave to File Answer Out of Time

       A defendant’s time to file a responsive pleading is calculated from the date on

which the defendant is served or waived service. See Fed. R. Civ. P. 12(a)(1)(A). A




       1
          Beginning January 25, 2021, the Court began receiving returned mail from items mailed
to Williams. See, e.g., Doc. Nos. 52-54. Thus, it is possible that Williams did not receive copies
of either Motion. However, it is Williams’ obligation to ensure the Court has a valid address. The
Court has addressed this issue in a separate Order.
        Case 3:20-cv-00070-JTR Document 59 Filed 03/08/21 Page 2 of 5




responsive pleading must be filed within 21 days of being served with summons and

the complaint. Id. A court, however, may extend the time to file a responsive

pleading “on motion made after the time has expired if the party failed to act because

of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

      On July 7, 2020 and August 25, 2020, proof of service was filed with the Court

indicating that the United States Marshal Service (“USMS”) served Defendants Cox,

Hubble, Barnum, Cate, Crittenden, and Franks, at the Greene County Detention

Center (“GCDC”) in Paragould, Arkansas by certified mail, return receipt requested.

Docs. 15-19, 31. An individual named “Courtney Williams,” presumably a GCDC

employee, signed the certified mail return receipt for all Defendants, as their agent.

Id.

      On December 17, 2020, the Court entered an Order directing the Defendants

to show cause why a default should not be entered and requiring service of the Order

by certified mail. Doc. 36.

      On January 7, 2021, Defendants Cox, Hubble, Barnum, Crittenden and Franks

filed the Motion for Leave to File Answer Out of Time now before the Court. As

cause for their failure to file a timely Answer, Defendants, through counsel, state

that GCDC personnel accepted service of Williams’ Complaint, but failed to forward

a copy to defense counsel until January 6, 2021. The very next day, defense counsel

filed their pending Motion, along with a proposed Answer.

                                          2
        Case 3:20-cv-00070-JTR Document 59 Filed 03/08/21 Page 3 of 5




      The Court must determine whether the Defendants “failed to act because of

excusable neglect,” in which case it may extend the time to file an Answer. The

concept of “excusable neglect” is flexible and permits courts “where appropriate, to

accept late filings caused by inadvertence, mistake, or carelessness, as well as by

intervening circumstances beyond the party's control.” Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 388-89 (1993). In evaluating whether

a party’s neglect is excusable, the following factors are relevant: (1) the possible

prejudice to the defendant; (2) the length of the delay and its potential impact on the

proceedings; (3) the reason for the delay, including whether the delay was within the

party’s reasonable control; (4) whether the party acted in good faith. Kurka v. Iowa

City, Iowa, 628 F.3d 953, 959 (8th Cir. 2010) (citing Pioneer, 507 U.S. at 395). The

factors are not of equal importance; the “key factor” is the reason for the delay. Id.

at 959 (omitting citation).

      In evaluating the reason for the delay and whether Defendants could control

it, it is unclear why Courtney Williams, the GCDC employee who signed for the

certified mail, failed to provide a copy of the lawsuit to counsel. The record is also

silent on whether any of the Defendants were notified of the lawsuit. However, there

is no suggestion that any of the individual Defendants were responsible for the delay




                                          3
           Case 3:20-cv-00070-JTR Document 59 Filed 03/08/21 Page 4 of 5




or had the ability to control it.2 The GCDC, and its employees, are frequently sued

by detainees and should have a process in place for ensuring that new complaints are

directed to counsel so that timely responsive pleadings can be filed. On the other

hand, the volume of lawsuits increases the likelihood of mistakes occurring. This

factor weighs in favor of finding excusable neglect.

       The remaining factors also weigh in Defendants’ favor. No factual basis

exists to question the good-faith of Defendants. While the approximately six month

delay in filing a responsive pleading has caused some delay, the delay is not material.

It would be prejudicial to Defendants not to allow them to defend the merits of the

lawsuit.

       Motion to Set Aside Service of Process

       In support of his Motion, Defendant Cate states that, on June 26, 2020, when

Courtney Williams signed for certified mail addressed to him, he was not a GCDC

employee and had not been since December 29, 2019. Doc. 42 at 1. For relief, Cate

requests that the purported service be set aside.




       2
          While Defendants do not raise the issue, it is unclear whether the service on the
Defendants was valid. Under Fed. R. Civ. P. 4(e)(1) and Ark. R. Civ. P. 4(g)(1), when serving an
individual by certified mail, the item “shall be addressed to the person to be served with a return
receipt requested and delivery restricted to the addressee or the agent of the addressee.” Ark. R.
Civ. P. 4(g)(1). See also Valley v. Helena Nat. Bank, 99 Ark. App. 270, 259 S.W.3d 461, 462-64
(2007) (service by mail was improper where secretary in defendant’s office building signed return
receipt, but she was not an agent appointed by defendant according to applicable postal regulations
who could accept service of process on his behalf).
                                                4
             Case 3:20-cv-00070-JTR Document 59 Filed 03/08/21 Page 5 of 5




        As Cate was not employed at the GCDC on the date of service, the Court finds

he was not properly served with summons within the meaning of Fed. R. Civ. P.

4(e).

        IT IS THEREFORE ORDERED THAT:

        1.      The Motion for Leave to File Answer Out of Time, Doc. 40, filed by

Defendants Barnum, Cox, Crittenden, Franks, and Hubble is GRANTED. The Clerk

is directed to docket Defendants Answer, Doc. 40-1, as a new filing.

        2.      Defendant Lowen Cate’s Motion to Set Aside Service of Process, Doc.

42, is GRANTED. Counsel is directed to provide, under seal, a copy of Cate’s last

known address so that service may be attempted again.

        IT IS SO ORDERED this 8th day of March, 2021.




                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          5
